Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the amendment filed on 04/07/2021.  Claims 1-2, 4-6, 8-10, 12, 31-35, 37-40 are pending in this application and have been considered below.

Allowable Subject Matter
Claims 1-2, 4-6, 8-10, 12, 31-35, 37-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 which recites the method for transmitting data, the prior art of record neither anticipate nor render obvious the limitation as claimed, with respect to the method comprising: sending, by a first device using a first transmission mode, first data to a second device, the first data being autonomously sent by the first device; and performing, by the first device using a second transmission mode, retransmission of all or part of the first data when there is no acknowledgment (ACK) indication being received from the second device and there is no negative-acknowledgement (NACK) indication being received from the second device after sending the first data to the second device, wherein the second transmission mode is different from the first transmission mode; wherein the sending, by a first device using a first transmission mode, first data to a second device comprises: sending, by the first device using a first number of transmission layer, the first data to the second device, the first number of transmission layer being greater than 1; the performing, by the first device using a second transmission mode, retransmission of all or part of the first data comprises: performing, by the first device using a single layer transmission mode, the retransmission of all of the first data for multiple times, wherein part of the first data is transmitted each time.
The prior art of record, also does not teach or suggest the device for transmitting data as recited in claim 31 for the same reason as stated for claim 1 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/KENNETH T LAM/Primary Examiner, Art Unit 2631